*533O P I tí I O tí
Uto Dlnkelsplel. Judge.
Míe facts in this case are -virtually undisputed. She deceased, Miomas J. Burke, was a member of the Amalgamated Association of Street & Electric Bailway Employees of America, and had been suoh member for nine years. Amongst other provisions of defendant's ^by-laws and general laws, oertain benefits were conferred on members, under olroumstances as stated in Bald by-laws. Section 89 of the constitution specifically forbids the payment of the funeral benefit to any one v/hose death has been caused while on duty as a policeman, and it is admitted that the plaintiff's 1M»* eyNf met his death by drowning, while on duty as a policeman, and his death was caused by the performance of his duty as such. The local association of this order, at the time of the death, under its peculiar provisions, paid to the plaintiff, lira. Margaret O’Eara. the*%í*hHt of the deceased the sum of $200.00. j\ The amount involve'd in this suit, arising from defendant's loss total was $800.00; there was left, therefore, the sum of $600.00¿ which benefit, if payment was to be made, and if the deceased had obeyed the laws of the order, his heirs would have received.
The local association is controlled by the by-laws of Division tío. 194 of the order, which is called the Rational Association, and that is the only party that can be looked to, if to any one, for the payment of the remainder, to-wit, $600.00.
The national Association's charter shows that it has three benefits, towit: She Funerl Benefit, , the Disability Benefit and the Old Age Benefit, and Section 89 specifically forbids the payment of the funeral or disability benefit if death occurs while on duty in one of the forbidden occupations. Its language is, that on the death of a beneficiary member the funeral benefit *534shall be paid as follows; "Ho death or disability claim shall be allowed or paid to members whoso death or disability has been caused while on duty as a volunteer miliatiaman, policeman, or paid city fireman, or any other hazardous or prohibitive occupations as defined by insurance companies. Ueither he nor any person for him shall have any claim on the funds of this society."
June _, 1919.
The deceased aMaMealw^wr bound diluacelTeiy in conformity US^the laws of the order to comply therewith, knowing that if in the performance of his duty as policeman death oecurred^re-sults followed debarring him or his heirs from participation in the funds of the Rational Association. Hence, it follows that there must be judgment in favor of the defendant company.
It is therefore ordered, adjudged and decreed that the judgment of the court a quo be annulled, avoided and reversed, and that there be judgment now in favor of the defendant company, with costs.
Judgment Reversed.
Hew Orleans,